DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-74, 78, 84, 88 and 91 are canceled; claims 75-77, 79-83, 85-87, 89-90 and 92-93 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 79 and 85 are objected to because of the following informalities:  the claims are dependent from the canceled preceding claims 78 and 84 respectively. Appropriate correction is required.
Claims 75, 81 and 82 are objected to because of the following informalities:  “the constructed digital message” is not consistent with “the digital message”. Appropriate correction is required.
Claim 76 is objected to because of the following informalities:  “the sent digital message” is not consistent with “the digital message”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 87 recites the limitation "the digital message".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75-77, 79-83, 85-87, 89-90 and 92-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 66, 82, 83 and 92 of copending Application No. 12/811,220 in view of Petrack et al., US Patent No. 7,412,486 (IDS). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter.

However, as Petrack discloses the script code defining at least one required authentication (col 23: 65-68, to display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?", col 24: 1-5, The user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?"); identify at least one input of a user of the recipient device (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); determine, based on the identified at least one input (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1), whether the at least one required authentication has been provided (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); when it is determined that the at least one required authentication has 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the copending application invention with Petrack invention to include the claimed limitation(s) so as to allow the system to send and to receive a message with a script that enable the message to be displayed at the recipient device.
Claims 75-77, 79-83, 85-87, 89-90 and 92-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-95 of copending application 15/371,644 in view of Petrack et al., US Patent No. 7,412,486 (IDS). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter.
Regarding claims 75, 81, 82, 87 and 90 of the instant application disclosing the same subject matter of claims 75, 84 and 85 of the copending application except for the limitations: the script code defining at least one required authentication; identify at least one input of a user of the recipient device; determine, based on the identified at least one input, whether the at least one required authentication has been provided; display the digital message, when it is determined that the at least one required authentication has been provided. 


Dependent claims are corresponding, with some minor wording differences, with the copending application claims as follows: instant application/copending application: 76/75, 79/80, and 93/75. 
Claims 75-77, 79-83, 85-87, 89-90 and 92-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-95 of copending application 15/371,633 in view of Petrack et al., US Patent No. 7,412,486 (IDS). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter.
Regarding claims 75, 81, 82, 84 and 90 disclosing the same subject matter of claims 75, 84 and 85 of the copending application except for the script code defining at least one required authentication; determine, based on the identified at least one input, whether the at least one required authentication has been provided; display the digital message, when it is determined that the at least one required authentication has been provided. 
However, as Petrack discloses the script code defining at least one required authentication (col 23: 65-68, to display the message "INBOUND M1: HI BILL, ARE 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the copending application invention with Petrack invention to include the claimed limitation(s) so as to allow the system to send 
Dependent claims are corresponding, with some minor wording differences, with the copending application claims as follows: instant application/copending application: 76/75, 77/77, 85/85, and 93/75. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 75, 76, 81, 87, 90 and 93 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Petrack et al., US Patent No. 7,412,486 (IDS).
Claim 75, Petrack discloses ([fig 3]) a method for authorization-based digital messaging, comprising: 

sending the constructed digital message to a recipient device (col 23: 55-65, establishment of the messaging session (i.e., establishing a long-lived connection 210-1 between the message server 110 and the messaging client 130-1 and transmitting the messaging page 220-1 to this client) a first inbound message 221-1A (FIG. 4) arrives at the messaging client 130-1), wherein the script code (col 23: 60-65, message 221-1A includes a message display script 225 (FIG. 3) that operates in conjunction with the messaging processing script 235 (loaded beforehand during receipt of the messaging page 220)), when executed at the recipient device (col 23: 65-66, causes the client message handler 145-1 to display the message), configures the recipient device to: 
identify at least one input of a user of the recipient device (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); 

display the digital message  ([fig 5] col 23: 65-67, display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?"), when it is determined that the at least one required authentication has been provided ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), wherein the display includes displaying at least a portion of the at least one activatable response ([fig 5] the output display area 135-1, col 23: 38-40, input display area 136 provides a location for the user BILL 250-1 to enter outbound messages).  
Claim 76, Petrack discloses the method of claim 75, further comprising: 
determining a status of a response to the sent digital message from the recipient device ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), wherein the status of the response is determined based on whether any of the at least one activatable response has been activated ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"); and 
displaying the determined status ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?").  

constructing a digital message ([fig 3] col 11: 60-65, server message handler 120 can encapsulate the message data of each message 215 and 218 with a respective message display script (i.e., within a JavaScript wrapper)), the digital message including a script code ([fig 3] col 11: 60-65, server message handler 120 can encapsulate the message data of each message 215 and 218 with a respective message display script (i.e., within a JavaScript wrapper)) and at least one activatable response (col 24: 1-5, The user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?"), the script code defining at least one required authentication (col 23: 65-68, to display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?", col 24: 1-5, The user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?"); and 
sending the constructed digital message to a recipient device (col 23: 55-65, establishment of the messaging session (i.e., establishing a long-lived connection 210-1 between the message server 110 and the messaging client 130-1 and transmitting the messaging page 220-1 to this client) a first inbound message 221-1A (FIG. 4) arrives at the messaging client 130-1), wherein the script code (col 23: 60-65, message 221-1A includes a message display script 225 (FIG. 3) that operates in conjunction with the 
configures the recipient device to: 
identify at least one input of a user of the recipient device (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); 
determine, based on the identified at least one input (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1), whether the at least one required authentication has been provided (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); and 
display the digital message ([fig 5] col 23: 65-67, display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?"), when it is determined that the at least one required authentication has been provided ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), when it is determined that the at least one required authentication has been provided, wherein the display includes displaying at least a portion of the at least one activatable response ([fig 5] the output display area 
Claim 87, Petrack discloses ([fig 4] message client computer system) a system for receiving an authorization-based digital message, comprising: 
a processing circuitry ([fig 4] message client computer system); and 
a memory ([fig 4] message client computer system), the memory containing instructions ([fig 4] message handler application) that, when executed by the processing circuitry, configure the system to: 
receive the digital message (once such messages 221 are received by the client message handler 145-1), the digital message including a script code and at least one activatable response, the script code defining at least one required authentication (col 23: 65-68, to display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?", col 24: 1-5, The user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?"); and 
execute the script code (col 23: 65-66, causes the client message handler 145-1 to display the message), wherein the script code, when executed at the system (col 23: 65-66, causes the client message handler 145-1 to display the message), configures the system to: 
identify at least one input of a user of the system (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); 

display the digital message ([fig 5] col message 221-1A includes a message display script 225 (FIG. 3) that operates in conjunction with the messaging processing script 235 (loaded beforehand during receipt of the messaging page 220) and causes the client message handler 145-1 to display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?" within the output area 135-1.  The user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?"), when it is determined that the at least one required authentication has been provided, wherein the display includes displaying at least a portion of the at least one activatable response.  
Claim 90, Petrack discloses a method for receiving an authorization-based digital message, comprising: 
receiving, at a recipient device, a digital message (col 23: 55-65, establishment of the messaging session (i.e., establishing a long-lived connection 210-1 between the message server 110 and the messaging client 130-1 and transmitting the messaging page 220-1 to this client) a first inbound message 221-1A (FIG. 4) arrives at the messaging client 130-1), the digital message including a script code ([fig 3] col 21: 5-10, JavaScript computer programming language source code, this set of programming script code functions can be embedded within the HTML of a messaging page 220) and 
executing, at the recipient device (col 23: 65-66, causes the client message handler 145-1 to display the message), the script code, wherein the script code, when executed at the recipient device (col 23: 65-66, causes the client message handler 145-1 to display the message), configures the recipient device to: 
identify at least one input of a user of the recipient device (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1);  Page 6 of 10USSN: 15/427,326 Docket: BKLK P0597C3 
determine, based on the identified at least one input (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1), whether the at least one required authentication has been provided (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The 
display the digital message ([fig 5] col 23: 65-67, display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?"), when it is determined that the at least one required authentication has been provided ([fig 5] col 23: 65-67, display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?"), wherein the display includes displaying at least a portion of the at least one activatable response ([fig 5] the output display area 135-1, col 23: 38-40, input display area 136 provides a location for the user BILL 250-1 to enter outbound messages).  
Claim 93, Petrack discloses the method of claim 75, wherein the script code is not stored on the recipient device prior to sending of the digital message (col : , The message 221-1A includes a message display script 225 (FIG. 3) that operates in conjunction with the messaging processing script 235 (loaded beforehand during receipt of the messaging page 220) and causes the client message handler 145-1 to display the message "INBOUND M1: HI BILL, ARE YOU THERE, THIS IS BOB?" within the output area 135-1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrack et al., US Patent No. 7,412,486 (IDS) in view of Holla et al., US 2008/0021834. 
Claim 77, Petrack discloses the method of claim 76, further comprising: 
but is silent on, 
determining, based on the determined status, whether a response has been received from the recipient device within a predetermined period of time.  
However, as Holla discloses determining, based on the determined status, whether a response has been received from the recipient device within a predetermined period of time ([0181] If the server receives no response to any messages within a predetermined amount of time and/or a predetermined number of delivery attempts (with the predetermined amount based on policy or the message importance)).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Petrack invention with Holla invention to include the claimed limitation(s) so as to allow the system to determine whether the message has not reached the destination/recipient and/or that the recipient is not available at the time.
Claim(s) 79, 82, 83 and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrack et al., US Patent No. 7,412,486 (IDS) in view of Wolf, US 2008/0062133.  
Claim 79, Petrack discloses the method of claim 78, further comprising: 
receiving, from the recipient device ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), a response including at least one activated response ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), when the at least one activated response is activated by the user of the recipient device ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?").  
but is silent on, 
of the at least one predetermined recipient response.
However, as Wolf discloses of the at least one predetermined recipient response ([fig 6A] [0048] FIG. 6A illustrates an example of a reminder message received by a recipient.  The message "Will you be attending your appointment today?" is displayed on the display panel 604 of the recipient's cellular phone 602.  The options "Yes" and "No" are also displayed.  Transparent to the user, the message sent by the sender included code that not only caused the display of the text question and the yes/no response options, but also caused the "yes" option to be associated with key 606 and the "no" option to be associated with key 608 such that when one of these keys are depressed the user's cellular phone generates and sends as a reply either yes or no, accordingly). 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Petrack invention with Wolf invention 
Claim 82, Petrack discloses ([fig 4] message client computer 130) a user terminal for authorization-based digital messaging, comprising: 
a processing circuitry ([fig 4] message client computer 130); and 
a memory ([fig 4] message client computer 130), the memory containing instructions that, when executed by the processing circuitry, configure the user terminal to:  Page 4 of 10USSN: 15/427,326 Docket: BKLK P0597C3 
construct a digital message (col 22: 13-17, human users named "BILL" 250-1 and "BOB" 250-2 are performing text messaging between each other using the mechanisms and techniques provided by embodiments of the invention), the digital message including and at least one activatable response ([fig 5] the output display area 135-1, col 23: 38-40, input display area 136 provides a location for the user BILL 250-1 to enter outbound messages), the script code defining at least one required authentication ([fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"); and 
send the constructed digital message to a recipient device, wherein the script code, when executed at the recipient device, configures the recipient device to: 
identify at least one input of a user of the recipient device (col 24: 1-5, user BILL 250-1 sees this message and answers by entering a reply text string into the outbound message area 136 that reads "YES BOB, THIS IS BILL, WHAT'S UP?" The client message handler 145-1 returns this response string as a reply message 218-1); 

display the digital message, when it is determined that the at least one required authentication has been provided, wherein the display includes displaying at least a portion of the at least one activatable response.  
But Petrack does not explicitly disclose, a script code included in the digital message generated by the user terminal. Instead, Petrack discloses a digital message constructed with a script code by a server (col 21: 5-10, JavaScript computer programming language source code, this set of programming script code functions can be embedded within the HTML of a messaging page 220 that is initially transferred from the server message handler 120 to a client message handler 145).  
However, as Wolf discloses the digital message including a script code ([0010] This information is selectively released to the receiver by code embedded in the SMS message and may permit the creation of a dynamic range of questions appearing on the device.  For instance, the device itself can contain 1000 questions labeled "1" to "1000", [0013] the sender of the message can compose the message by using different 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Petrack invention with Wolf invention to include the claimed limitation(s) so as to allow a system comprises user terminals to construct a SMS message with embedded code to cause the message to appear/display on a receiver/recipient display thereby enhance system messaging.
Claim 83, Petrack as modified discloses the user terminal of claim 82, wherein the user terminal is further configured to: 
determine a status of a response to the sent digital message from the recipient device (Petrack [fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"), wherein the status of the response is determined based on whether any of the at least one activatable response has been activated (Petrack [fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?"); and 
display the determined status (Petrack [fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?").  
Claim 85, Petrack discloses the user terminal of claim 84, wherein the user terminal is further configured to: 
receive, from the recipient device, a response including at least one activated response (Petrack [fig 5] OUTBOUND M1 "YES BOB, THIS IS BILL, WHAT'S UP?") of .  
Claim(s) 80 and 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrack et al., US Patent No. 7,412,486 (IDS) in view of Lee et al., US 2007/0118647.  
Claim 80, Petrack discloses the method of claim 75, wherein the at least one required authentication includes at least one of: 
but is silent on, 
a personal identification number, and a biometric identification.  
However, as Lee discloses a personal identification number, and a biometric identification ([Abstarct] Upon receipt of an incoming reply message, a parser extracts the unique ID and PIN information provided by the recipient from the message for correlation of the incoming message with the associated sent message and for authentication of the identity of the recipient sending the incoming reply message).  

Claim 89, see claim 80 for the rejection, Petrack discloses the system of claim 87, wherein the at least one required authentication includes at least one of: 
a personal identification number, and a biometric identification.  
Claim 92, see claim 80 for the rejection, Petrack discloses the method of claim 90, wherein the at least one required authentication includes at least one of: 
a personal identification number, and a biometric identification.  
Claim(s) 86 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrack et al., US Patent No. 7,412,486 (IDS) and Wolf, US 2008/0062133 in view of Lee et al., US 2007/0118647.  
Claim 86, Petrack discloses the user terminal of claim 82, 
wherein the at least one required authentication includes at least one of: 
but Petrack and Wolf invention is silent on, 
a personal identification number, and a biometric identification.  
However, as Lee discloses a personal identification number, and a biometric identification ([Abstarct] Upon receipt of an incoming reply message, a parser extracts the unique ID and PIN information provided by the recipient from the message for correlation of the incoming message with the associated sent message and for authentication of the identity of the recipient sending the incoming reply message).  


Prior Art
The following prior art are pertinent.
	Maze et al., US 2005/0044483 discloses in para. [0085] When the HTML page 25 is received and displayed by the recipients using applications 227 and 237, that is to say an Internet navigator, an email reader or any other application capable of interpreting and displaying an HTML page, the content of the page is interpreted and the executable codes (scripts) contained in the page are executed, para. [0096] This script is integrated into the HTML page 25, either in the form of a script 252 bounded by HTML tags &lt;SCRIPT LANGUAGE=###&gt; and &lt;/SCRIPT&gt; where ### indicates the language utilized, or in the form of a reference to an external file, and para. [0097] The script is interpreted and executed at each display of the HTML page.
	Hickson, US 2007/0113237 discloses in para. [0006] ECMAscript is a standard for scripting languages, more commonly known as JavaScript.  A client side script is code embedded in or imported into a document in order to be executed on the client computer on which the document is displayed.

	Chandra et al., US 2002/0138582 discloses in para. [0250] a transportable application that is sent in the form of an HTML e-mail to a recipient may comprise a script, which is executed when the message is opened by the recipient, that establishes an HTTP connection to application server 202, requests any changes to dynamic content of the transportable application, determines whether the recipient has received any notes, and displays the notes if any have been received.  The notes may be displayed within the transportable application, as in FIG. 2C, or in a pop-up window that is displayed separately.
Kohler, US Patent No. 6,192,396 discloses in [claim 36] further comprising code to provide a display of the computerized message to the author with visual cues of which portions are to be sent to which recipient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647